NUMBER 13-22-00249-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


 IN THE MATTER OF THE MARRIAGE OF MARK ANTHONY DUNCAN
                  AND JAIME LYNN DUNCAN


                    On appeal from the 105th District Court
                          of Nueces County, Texas.


                                         ORDER

                Before Justices Longoria, Hinojosa, and Silva
                              Order Per Curiam

       This cause is before the Court on the court reporter’s fourth request for an

extension of time to file the record until November 6, 2022. The clerk’s record in this

matter was filed on July 5, 2022. The court reporter has previously requested and

received three extensions of time to file the reporter’s record. The reporter’s fourth request

for extension states that:

       I was unable to file this record in the appeal by 10/06/22. I expect the record
       in this appeal to be approximately 1900 pages as well as voluminous
         exhibits. The record covers 14 days of testimony. I believe I can file the
         record by 11/06/22. I ask that the Court grant an extension until that time
         filing the record.

         I ask to please be granted one more extension for this appeal. I am close to
         being completed with the record, but there are voluminous exhibits that
         need to be prepared for the exhibit volume to be submitted. My large
         backlog of record requests and being in court has slowed down the process
         a little bit, but I have been working hard to get this completed and I can
         definitely have it sent and submitted within the next 30 days. Thank you.

         The Court, having fully examined the court reporter’s fourth request for an

extension of time to file the record, is of the opinion that, in the interest of justice, it should

be granted by this order. The Court grants the court reporter’s fourth request for an

extension of time to file the record. However, the Court looks with disfavor upon the delay

caused by the court reporter’s failure to have previously filed the record in these matters.

The Court orders the court reporter, JoAnna Farias, to file the reporter’s record in this

Court no later than 5:00 p.m. on November 7, 2022. No further requests for extension of

time will be entertained by the Court absent exigent circumstances. The failure of the

court reporter to file the record by the date and time set forth in this order shall result in

the referral of this matter to the Court and may result in the issuance of an order to show

cause.

         The Clerk of this Court is ordered to serve a copy of this order on JoAnna Farias

by certified mail, return receipt requested.

                                                                    PER CURIAM


Delivered and filed on the
19th day of October, 2022.




                                                2